        Case 3:16-cv-00502-KFP Document 180 Filed 01/07/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT FOR
                         THE MIDDLE DISTRICT OF ALABAMA
                                 EASTERN DIVISION

SEONG HO HWANG, et al.,                       )
                                              )
       Plaintiffs,                            )
                                              )
v.                                            )       CASE NO. 3:16-CV-502-KFP
                                              )
BRENT GLADDEN, et al.,                        )
                                              )
       Defendants.                            )

                                          ORDER

       Upon consideration of the Joint Motion for Continuance of Trial and Extension of

Pretrial Deadlines (Doc. 179), it is

       ORDERED that the motion is GRANTED. The pretrial conference set for January

20, 2021, and the trial set for February 22, 2021, are continued. The pretrial deadlines

imposed by the Third Amended Uniform Scheduling Order are extended by 45 days from

the date the Court rules on the pending summary judgment motions.

       DONE this 7th day of January, 2021.


                                       /s/ Kelly Fitzgerald Pate
                                       KELLY FITZGERALD PATE
                                       UNITED STATES MAGISTRATE JUDGE
